     Case 5:21-cv-00438-JGB-SP Document 17 Filed 08/20/21 Page 1 of 2 Page ID #:110


                                                                 JS-6
1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      EASTERN DIVISION
11    UNITED STATES OF AMERICA,                      NO. 5:21ícví00438íJGBíSP
12                Plaintiff,
                                                     DEFAULT JUDGMENT OF
13                       v.
                                                     FORFEITURE
14    $113,505.00 IN U.S. CURRENCY,
                                                     DATE: August 9, 2021
15                Defendant.                         TIME: 9:00 a.m.
16                                                   Ctrm: 1
                                                     Before the Honorable Jesus G Bernal,
17                                                   United States District Judge
18
19          This action arose from the Verified Complaint for Forfeiture (“Complaint”) filed
20    herein on March 11, 2021. Notice of this action has been given in the manner required
21    by law. Neither potential claimant Agustin Velasquez nor any other potential claimant
22    has appeared by filing a Statement identifying his or her rights or interests with this
23    Court. Further, neither potential claimant Agustin Velasquez nor any other potential
24    claimant has filed an Answer to the Complaint or otherwise defended his or her interest,
25    if any, in the defendant $113,505.00 in U.S. Currency (“Defendant”). Therefore, the
26    Court deems that potential claimant Agustin Velasquez and all other potential claimants
27    admit the allegations of the Complaint to be true. The Court further finds that the
28    allegations of the complaint establish that the Defendant is subject to forfeiture.
     Case 5:21-cv-00438-JGB-SP Document 17 Filed 08/20/21 Page 2 of 2 Page ID #:111




1           ACCORDINGLY, IT IS ORDERED, ADJUDGED AND DECREED that all
2     right, title, and interest of potential claimant Agustin Velasquez and all other potential
3     claimants in and to the Defendant are condemned and forfeited to the United States of
4     America. The government shall dispose of the Defendant
                                                           nt according
                                                   Deffendan  acccording to law.
                                                                            law
5     DATED: August 20,     , 2021
                                         THE
                                           HE HOHONORABLE
                                                 ONORABLE    E JJESUS
                                                                 ESUS G BERBERNAL
6
                                         UNITED
                                           NITED DS  TATES DISTRICT JUDGE
                                                    STATES                JUD
7
      Presented by:
8
      TRACY L. WILKISON
9     Acting United States Attorney
      SCOTT M. GARRINGER
10
      Assistant United States Attorney
11    Chief, Criminal Division
      STEVEN R. WELK
12
      Assistant United States Attorney
13    Chief, Asset Forfeiture Section
14
      /s/ Katharine Schonbachler
15    KATHARINE SCHONBACHLER
16    Assistant United States Attorney
      Asset Forfeiture Section
17
18    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
19
20
21
22
23
24
25
26
27
28
                                                    2
